ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
R B International General Trading &        )      ASBCA No. 61656
 Contracting Co.                           )
                                           )
Under Contract No. 48743476 et al.         )

APPEARANCES FOR THE APPELLANT:                    Stephen J. McBrady, Esq.
                                                  David Robbins, Esq.
                                                  Skye Mathieson, Esq.
                                                  Charles Baek, Esq.
                                                   Crowell & Moring LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Robin E. Walters, Esq.
                                                  Michael P. Thiefels, Esq.
                                                   Trial Attorneys
                                                   DLA Disposition Services
                                                   Battle Creek, MI

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 22, 2019


                                           (   - ---c::,~ -..........,.~ ---,'---fl-- - - - - -
                                                                                   N
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61656, Appeal ofR B International
General Trading & Contracting Co. , rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2